DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BYUN (US PGPub No. 2020/0334167 A1).

Consider Claim 1, 
BYUN teaches a data storage device, comprising: 
a memory device (BYUN, e.g., Fig 2(110).), comprising a plurality of memory blocks (BYUN, e.g., Fig 2(150)); and 
a memory controller, coupled to the memory device and configured to access the memory device (BYUN, e.g., Fig 2(130), memory is accessed via a controller element (130).), 
wherein the memory controller is configured to configure a predetermined memory block as an active memory block to receive data from a host device (BYUN, e.g., Fig 2(144); ¶0097, describes identifying a memory region as storing temporary or transactional data (i.e., active) from a host.) and update content of a sub-region bit table in response to a write operation of the active memory block, wherein the sub-region bit table comprises one or more bits, each bit is associated with one or more sub-regions and a value of each bit is initially set to a default value (BYUN, e.g., Fig 11(a-c), illustrates a structure (OUT_INFO) which is considered analogous to the sub-unit bit table as claimed; ¶0176-0177, bit table value is updated upon a write (from a default value of 0).), and 
wherein when data of a first logical address received from the host device is written in the active memory block, the memory controller is configured to determine which sub-region the first logical address belongs to and set the value of the bit associated with the sub-region that the first logical address belongs to to a predetermined value different from the default value (BYUN, e.g., ¶0176-0177, change value of bit to ‘1’ responsive to an update.).

Consider Claim 2,
BYUN further teaches wherein in response to reception of a read command carrying a second logical address, the memory controller is configured to determine which sub-region the second logical address belongs to and determine whether the value of the bit associated with the sub-region that the second logical address belongs to in the sub-region bit table is set to the predetermined value (BYUN, e.g., ¶0177, describes checking the update bit responsive to receipt of a logical address.), and when the value of the bit associated with the sub-region that the second logical address belongs to is not set to the predetermined value, the memory controller is configured to skip looking up a first mapping table according to the second logical address (BYUN, e.g., ¶0177, if update bit is 0 then no need for addition lookups (i.e., additional lookup is skipped).), wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the physical address is physical-to-logical mapping information regarding which logical address the data stored in the physical address of the active memory block is directed to (BYUN, e.g., ¶0177, describes that a first mapping table obtains a physical address using logical address information.).

Consider Claim 3,
BYUN further teaches wherein when the value of the bit associated with the sub-region that the second logical address belongs to is set to the predetermined value, the memory controller is configured to lookup the first mapping table according to the second logical address to determine whether there is a physical address of the active memory block that stores data of the second logical address (BYUN, e.g., ¶0177, when bit is set to ‘1’ (the predetermined value) the controller performs a lookup for the physical address associated with the received logical address in the first mapping table.).

Consider Claim 4,
BYUN further teaches wherein the read command is a Host Performance Booster (HPB) read command carrying information regarding the second logical address and an HPB entry corresponding to the second logical address, and the HPB entry comprising information regarding a physical address that stores data of the second logical address (BYUN, e.g., Fig 5, shows read command with an entry comprising information regarding a physical address that stores data of the associated logical address.  The examiner notes that this read command is modified to improve the performance of the host and thus is reasonably considered an HPB read command and the associated payload is considered an HPB entry.).  

Consider Claim 5,
BYUN further teaches wherein the memory controller is configured to establish the sub-region bit table and update content of the sub-region bit table in response to the write operation of the active memory block after the memory controller has delivered one or more HPB entries to the host device (BYUN, e.g., ¶0169, describes generating a log corresponding to output; Fig 11(a-c), shows the table-like structure of the log.).

Consider Claim 8,
BYUN further teaches wherein the one or more sub-regions associated with each bit in the sub-region bit table are one or more sub-regions requested to be activated by the host device (BYUN, e.g., Fig 8; ¶0148-0151, discloses host requested map information.  The sub-regions associated with these areas are considered to be activated via the request from the host device.).

Consider Claim 9,
BYUN teaches a data processing method for a data storage device, wherein the data storage device comprises a memory device (BYUN, e.g., Fig 2(110).) and a memory controller (BYUN, e.g., Fig 2(130).), the memory device comprises a plurality of memory blocks (BYUN, e.g., Fig 2(150)) which comprising at least an active memory block configured to receive data to be written in the memory device from a host device (BYUN, e.g., Fig 2(144); ¶0097, describes identifying a memory region as storing temporary or transactional data (i.e., active) from a host.), the memory controller is coupled to the memory device and configured to access the memory device (BYUN, e.g., Fig 2(130), memory is accessed via a controller element (130).), and the data processing method is performed by the memory controller and comprises: 
writing data of a first logical address in the active memory block (BYUN, e.g., Fig 2(144); ¶0097, active memory region stores temporary or transactional data from a host.); and 
updating content of a sub-region bit table in response to the write operation of the active memory block, wherein the sub-region bit table comprises one or more bits, each bit is associated with one or more sub-regions and a value of each bit is initially set to a default value (BYUN, e.g., Fig 11(a-c), illustrates a structure (OUT_INFO) which is considered analogous to the sub-unit bit table as claimed; ¶0176-0177, bit table value is updated upon a write (from a default value of 0).), and 
wherein the step of updating the content of the sub-region bit table in response to the write operation of the active memory block further comprises: 
determining which sub-region the first logical address belongs to; and setting the value of the bit associated with the sub-region that the first logical address belongs to to a predetermined value different from the default value (BYUN, e.g., ¶0176-0177, change value of bit to ‘1’ responsive to an update.).

Consider Claim 10,
BYUN further teaches: determining which sub-region a second logical address belongs to in response to reception of a read command carrying the second logical address; and determining whether the value of the bit associated with the sub-region that the second logical address belongs to in the sub-region bit table is set to the predetermined value (BYUN, e.g., ¶0177, describes checking the update bit responsive to receipt of a logical address.) and accordingly determining whether to skip looking up a first mapping table according to the second logical address, wherein when the value of the bit associated with the sub-region that the second logical address belongs to is not set to the predetermined value, looking up of the first mapping table according to the second logical address is determined to be skipped (BYUN, e.g., ¶0177, if update bit is 0 then no need for addition lookups (i.e., additional lookup is skipped)), and wherein the first mapping table comprises a plurality of fields, one field of the first mapping table is configured to record mapping information of one physical address of the active memory block, and the mapping information of the physical address is physical-to-logical mapping information regarding which logical address the data stored in the physical address of the active memory block is directed to (BYUN, e.g., ¶0177, describes that a first mapping table obtains a physical address using logical address information.).

Consider Claim 11,
BYUN further teaches: looking up the first mapping table according to the second logical address to determine whether there is a physical address of the active memory block that stores data of the second logical address when the value of the bit associated with the sub-region that the second logical address belongs to is set to the predetermined value (BYUN, e.g., ¶0177, when bit is set to ‘1’ (the predetermined value) the controller performs a lookup for the physical address associated with the received logical address in the first mapping table.).

Consider Claim 12,
BYUN further teaches wherein the read command is a Host Performance Booster (HPB) read command carrying information regarding the second logical address and an HPB entry corresponding to the second logical address, and the HPB entry comprising information regarding a physical address that stores data of the second logical address (BYUN, e.g., Fig 5, shows read command with an entry comprising information regarding a physical address that stores data of the associated logical address.  The examiner notes that this read command is modified to improve the performance of the host and thus is reasonably considered an HPB read command and the associated payload is considered an HPB entry.).  

Consider Claim 13,
BYUN further teaches wherein the sub-region bit table is established after one or more HPB entries have been delivered to the host device (BYUN, e.g., ¶0169, describes generating a log corresponding to output; Fig 11(a-c), shows the table-like structure of the log.).

Consider Claim 16,
BYUN further teaches wherein the one or more sub-regions associated with each bit in the sub-region bit table are one or more sub-regions requested to be activated by the host device (BYUN, e.g., Fig 8; ¶0148-0151, discloses host requested map information.  The sub-regions associated with these areas are considered to be activated via the request from the host device.).

Response to Arguments




Applicant's arguments filed 05OCT2022 have been fully considered but they are not persuasive. 
[A] Re: Active Memory Block
	The applicant argues that the prior art fails to disclose wherein the “active memory block” is one of the memory blocks of the device.  The examiner notes that the applicant describes (SPEC ¶0044) that “the memory controller 110 may configure a predetermined memory block as an active memory block (or called a buffer) to receive data from the host device 130, and accordingly record a plurality of logical addresses in a mapping table.” It appears that the only buffer operated by the controller, for the purposes of receiving data from a host device is buffer 116.  It seems reasonable from the applicant’s disclosure that data directed towards an active memory block is, at least initially, managed in a buffer memory of the controller.  BYUN describes that the memory structure identified in the office action (i.e., Fig 2:144) “may store temporary or transactional data … to perform operations such as read operations or program (or write) operations).” (BYUN, e.g., ¶0097) and goes on to say that the memory may be a cache (BYUN, e.g., ¶0099).  Further, BYUN describes that data is stored in cache 144 and then stored to a target memory block (BYUN, e.g., ¶0108).  The examiner asserts that any memory block which is that target of an active write is reasonable considered an active memory block.  Since, as noted above, the applicant describes a buffer memory as an active memory block and the identified element of BYUN uses a buffer memory for storing data of a target block, the buffer memory of BYUN is considered consistent with the active memory block as claimed.  For at least these reasons the applicant’s arguments are not persuasive.
[B] Re: Update Content
	The applicant argues that the cited art fails to teach updating/setting content of a sub-region bit table in response to a write operation of the active memory block.  BYUN describes that a map address for a segment is generated or updated in response to a write command (BYUN, e.g., ¶0113-0115) and that bU is changed from a default value of ‘0’ to a value of ‘1’ when the corresponding map segment is updated (BYUN, e.g., ¶0176-0177).  Given that BYUN describes changing the value of a bit in response to an update or generation of map information (BYUN, e.g., ¶0176) and that map information is generated or updated in response to storing data (i.e., a write command) the applicant’s argument that the cited art fails to teach updating/setting content of a sub-region bit table in response to a write operation of the active memory block is not persuasive.
	
Allowable Subject Matter

Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137